*464The opinion of the court was delivered by
Johnston, J.:
The findings of fact and the reasoning and conclusions of the district court are convincing, and satisfy us that a correct result was reached. Under our statutes, all property in the state, real and personal, not expressly exempt therefrom, is subject to taxation; and any person claiming immunity from the common burdens of taxation, which should rest equally upon all, must bring himself clearly within the exemption; and hence it is held that a provision creating an exemption should be strictly construed. (Comm’rs of Miami Co. v. Brackenridge, 12 Kas. 114; Washburn College v. Comm’rs of Shawnee Co., 8 id. 344.)
It is not contended here that the land and lots of the Ottawa University are exempt under the constitution and laws of the state; but it is claimed that they are exempt under the terms of the act of congress. It provided “that the section on which the Ottawa University stands, or any part of it which may remain as the site of an institution of learning, shall remain free from taxation until the legislature of Kansas shall otherwise order.” The right to the exemption depends upon the interpretation which should be placed on this provision. It will be observed that the words “section” and “site” are both used in the provision, and it is obvious that they are not synonymous terms. Congress evidently contemplated that the whole section on which the university was located would not always be retained as a site for the university, and therefore provided, not that the whole section should be exempt, but that only such “part of it” as remained a site for the university should be exempt from taxation. If it had been intended that the whole section should be exempt from taxation, no necessity would have existed for the distinctions that were made between the words “section” and “site,” and there would have been no necessity for providing that such part of the section as was set apart and remained as a site should be exempt from taxation. If it had been the purpose to provide for an ex-*465einption of the whole 640 acres, congress probably would have said so in plain terms, by enacting “ that the section on which the Ottawa University stands . . . shall remain free from taxation until the legislature of Kansas shall otherwise order.” Instead of making a plain declaration of this kind, and for the evident purpose of limiting the exemption, it was provided that only so much of the section as should be used as a site for the university should be so exempt. The trial court has found upon sufficient evidence that no part of the section “remains as the site” of the university, except the campus of 32 acres. This determines the extent of the exemption until such time as “the legislature of Kansas shall otherwise order.”
Judgment affirmed.
All the Justices concurring.